There was no motion for a new trial. No order extending time for settling a bill of exceptions was granted or obtained within the period of 20 days after judgment. 3 Comp. Laws 1915, §§ 12633, 12634; Circuit Court Rule No. 66. Three months later, counsel stipulated for an extension of time, and the bill was signed within the time stipulated. Later, the appellee moved here to dismiss on the ground that by the failure to obtain an order extending time within the 20-day period the court lost jurisdiction to settle and sign a bill of exceptions. The motion was held to be considered with the main case. *Page 90 
  Appellants rely on Brevoort v. Wayne Circuit Judge, 203 Mich. 388, as authorizing the extending of time by stipulation attempted here. But in that regard the Brevoort Case has been overruled. The effect of a failure to obtain an order extending time within the 20-day period and the circumstances under which counsel may stipulate for an extension of time are fully discussed in Walker v. Wayne Circuit Judge, 226 Mich. 393;Miley v. Grand Traverse Circuit Judge, 217 Mich. 415;Walsh v. Kent Circuit Judge, 225 Mich. 51, and Shane v.Himelstein, 227 Mich. 465, and need not be repeated here. As a result of popular criticism, the legislature by the statutes above cited sought to expedite the business of the courts and to minimize the law's delay. The decisions cited seek to give full effect to the legislative intent. The bill of exceptions is dismissed.
There are no assignments of error of any avail to appellants without the aid of a bill of exceptions. Hence, the writ of error is dismissed. Supreme Court Rule No. 11; Haney v. GrandRapids Trust Co., 221 Mich. 160; Shane v. Himelstein, supra. No costs are allowed.
McDONALD, BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred. *Page 91